Title: From James Madison to George Washington, 9 January 1785
From: Madison, James
To: Washington, George


Dear Sir
Richmond Jany. 9th. 1785
I have now the pleasure of confirming the expectations hinted in my last concerning the result of the measures which have been favoured with your patronage. The Bill for opening the Potowmac has passed precisely on the model transmitted from Maryland, the last conditional clause in the latter being rendered absolute by a clause in the former which engages this State for fifty shares in the Company. Before the receipt of your despatches, some progress had been made in a bill for James River founded on different principle. After the receipt of them, the bill was exchanged for one on the Potowmac principle which has passed into a law with the same rapidity & unanimity which attended the other. The circumstancial variations with respect to James River are. 1. that the Sum to be aimed at in the first instance is 100,000 Dollars, only. 2. the shares are fixed at 200 Dollars and the number of public shares at 500. 3. the tolls are reduced to one half of those granted on Potowmac. 4. in case the falls at this place, where alone tolls are to be paid shall be first opened, the Company are permitted to receive them immediately and to continue to do so until the lapse of ten years, within which period all the works are to be compleated under the same penalties as are specified in the case of the other River. 5. a pre-emption is reserved to the public on all sales and transfers of shares. We endeavoured to preserve an equal eye in this business to the interest of the two Rivers, and to regulate the dates in the two bills in such a manner as to allow the members of each Company to participate in the transactions of the other. The excessive hurry however and the length of the bills may have produced inaccuracies in these as well as in other respects.
The Assembly have likewise taken several kindred measures in the form of Resolutions, of which copies are herewith inclosed. No. 3 was meant to carry into effect an idea suggested in your letter to the late Governour & explained in conversations with which several members were honoured during your visit to Richmond. It had passed before the rece[i]pt of your report from Annapolis. I observed in my last that the subject of it ought to have made a part of your negociation with Maryland, and mentioned the circumstances which prevented it. I regret the omission the more, as the task devolved on Gentlemen to a notification of whose appointment and object, no answer I am informed has yet been vouchsafed to the Governour by Maryland, and whose commission it may be presumed is not altogether palatable to that State. Taking a more candid supposition, that the Silence of the latter is the effect of some miscarriage, the delay or the necessity of a separate representation to Pennsylvania, are inconveniences still to be regretted. As this goes by Col: Grayson who means to pay his respects to Mount Vernon on his way to Trenton, I forbear to anticipate farther, communications which he can more fully make, and beg leave to subscribe myself with all possible respect and regard Sir Your Obedient & most humble Servt.
J. Madison Jr.
